Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 01, 2019

The Court of Appeals hereby passes the following order:

A19A1571, A19A1572. DAVID AARON COBB v. THE STATE.

      In 2009, David Aaron Cobb was convicted of child molestation and aggravated
child molestation. We affirmed his convictions in 2011. Cobb v. State, 309 Ga. App.
70 (709 SE2d 9) (2011). In February 2018, Cobb filed a “Motion for Clarification of
the True Bill Indictment #2008-CR-358C, and Type Female Sex Crimes and
Sentencing by Trial and Sentencing Court Imposed Therein,” in which he sought
clarification of the indictment and the sentence imposed. The trial court denied his
motion on April 9, 2018, finding that the State had responded to Cobb and answered
the questions raised in his motion. Cobb filed a notice of appeal from the trial court’s
denial on May 17, 2018, which was docketed in this Court as Case No. A19A1571.
      Cobb also filed a motion for reconsideration of the trial court’s April 9 ruling,
as well as a motion requesting leave to amend his motion for reconsideration. The
court denied both motions on June 8, 2018, and Cobb then filed a notice of appeal on
July 16, 2018, which was docketed in this Court as Case No. A19A1572. We lack
jurisdiction in both cases.
      A notice of appeal must be filed within 30 days after entry of an appealable
order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264 Ga.
872, 872 (1) (452 SE2d 756) (1995). Here, Cobb’s notice of appeal from the trial
court’s April 9 denial of his motion for clarification was filed 38 days after the entry
of the court’s order. Thus, Cobb’s notice of appeal is untimely as to that order.
      Further, the denial of a motion for reconsideration is not directly appealable,
and the filing of such a motion does not extend the time for filing an appeal. See Bell
v. Cohran, 244 Ga. App. 510, 510-511 (536 SE2d 187) (2000); Savage v. Newsome,
173 Ga. App. 271, 271-272 (326 SE2d 5) (1985). Therefore, Cobb’s motion for
reconsideration did not extend the time to appeal the April 9 order, and the denial of
his motion for reconsideration is not itself appealable. Accordingly, these appeals are
hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/01/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.